Quarterly statistics on Community job vacancies (debate)
The next item is the report by Alexandru Athanasiu, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council on quarterly statistics on Community job vacancies - C6-0090/2007 -.
Member of the Commission. - Mr President, the objective of this regulation is to establish a legal framework for the collection of quarterly statistics on job vacancies. Quarterly data on job vacancies, broken down by economic activity, are needed by the Commission and by the European Central Bank for economic and monetary policies. They allow monitoring of short-term trends in the labour market and help to assess the business cycle. Owing to its importance, this statistic was included in the set of principal European economic indicators defined in the 2002 communication from the Commission to the European Parliament and the Council on Eurozone statistics. Quarterly data on job vacancies is the only one of those indicators for which a legal basis has not yet been developed. The proposed legal act will provide for a mechanism to guarantee a harmonised set of timely job vacancy data across all Member States.
I understand that there was a discussion on several issues addressed by the legal act proposed by the Commission, and some changes were introduced. The amendments proposed in the Parliament report include the changes introduced by the Council, and the text proposed to you today for adoption reflects the compromise achieved between the three institutions involved - the European Commission, the Council and the European Parliament. There is also agreement across the three institutions that the legislation should come into force as soon as possible. This opens the way for adoption of the regulation at first reading. I am grateful to the rapporteur, Mr Athanasiu, for his good cooperation and his understanding on this matter.
rapporteur. - (FR) Mr President, representatives of the Council and the Commission, ladies and gentlemen, I should like to begin by thanking my colleagues, who entrusted me with this report, and the shadow rapporteur for their respective contributions.
Obviously, in the society we live in, data collection has become an essential tool of analysis. Data about job vacancies are used not only to gauge the health of the economy but also to determine and shape certain policies. Nowadays, statistics about job vacancies have a direct impact on financial markets. Ratings agencies await these figures and use them to inform the advice that they give.
Statistics, Mr President, are, if I may say so, a demanding subject. It is worth quoting G.O. Ashley's famous comment: 'Like other occult techniques of divination, the statistical method has a private jargon, deliberately contrived to obscure its methods from non-practitioners.' In working together on this text in the Employment and Social Affairs Committee, my colleagues and I sought to highlight three aspects.
Firstly, there is the political aspect of the regulation: reasserting once again, even in the context of a statistical tool like this, the concept of free movement for European citizens and unconditional, unlimited and unhindered access to employment. Then there is the social aspect: making it easier for all the people of Europe to find suitable employment and to access information about job vacancies throughout the European Union. Lastly - and we have the Commission and the Council to thank here - there is the technical aspect of data quality. We are talking about a system that has harmonised procedures and has effectively updated arrangements for statistical information gathering, in other words an improved approach to obtaining precise data.
As you know, Mr President, ladies and gentlemen, we previously had no more than a gentleman's agreement - that is to say a voluntary basis for statistical information gathering. Accurate analysis depends, however, on the collection of these data being compulsory and consistent. That is why a regulation is a better legal basis than a directive because the provisions of a regulation, unlike those of a directive, are identical throughout the Union: the Member States have no power to apply them incompletely or selectively and no choice as to the methods of pursuing the stipulated aims.
One of the aims of the Lisbon Strategy is to bring more people onto the labour market, and at the same time more jobs need to be created, hence the need for the best possible system of information on labour supply and demand. Quality of information can be the key to success, and we all know today that information is power. That applies in economics as elsewhere, and that is why it was deemed necessary to develop and publish a structural indicator for job vacancies, capable of measuring just how narrow the job market is and where the skills shortages lie.
The Commission and the European Central Bank also need quarterly data on job vacancies in order to monitor fluctuation in the number of vacancies in particular sectors of the economy. Job vacancy figures are part of a series of major European economic indicators and they are needed for evaluation of prevailing conditions on the EU labour market and within the euro area under the EMU Action Plan.
Mr President, I will conclude by quoting Abbé Pierre, who said that many politicians are familiar with poverty only through statistics, and no one has yet shed tears over statistics. We ought to need no convincing of the necessity for a technically more effective mechanism for gathering all the statistics that are required. As politicians we can do our job by making it easier for people to find suitable employment. These statistics will enable us to facilitate their efforts.
on behalf of the PPE-DE Group. - (PT) Mr President, Commissioner, ladies and gentlemen, firstly I would like to thank the rapporteur, Mr Athanasiu, whom I have had the opportunity to meet several times over the last few months, and who is now presenting the results of what I consider to be a fine job.
I have monitored the content of the report under discussion today and negotiations with the Commission and with the Council since June this year, and on behalf of the PPE-DE I can now safely say that a high-quality and very sound compromise text has been reached. Should Parliament adopt the amendments to the Commission proposal in this plenary session, as I hope it will, we know that the Council has already said that it will also adopt the same amended proposal for a regulation.
I believe this report will turn out to be a useful tool for identifying EU sectors and regions where workers are needed, and therefore for promoting solvency and better management of training. I would also like to draw attention to what I believe is an important aspect: the content of this report does not represent a greater bureaucratic burden or more inconsequential legislation, since in its current version it avoids the duplication of initiatives and the inclusion of tools already in place.
Meanwhile, the report also represents a good compromise between the need to provide information for statistical purposes and the need to ensure that enterprises, mainly small and medium-sized ones, are not overburdened with unnecessary bureaucratic procedures.
I therefore believe that all the conditions have been met for it to be adopted now at first reading, and that is the decision I recommend to this House.
on behalf of the PSE Group. - Mr President, having all of four minutes tonight, which is 400 % more than I normally have to play with, I have to avoid becoming too talkative. So I will get on with it.
Despite the exceptionally technical nature of this proposed regulation, its value to Europe and the Member States should not be underestimated. The relaunch of the Lisbon Agenda for more and better jobs in 2005 gives rise to the need for accurate, timely and comparable statistics on job vacancies in Europe, by region and by economic activity. It is crucial if we are to plan for the needs of the labour market and the needs of those entering the labour market.
I welcome the fact that, in this instance, we are negotiating a regulation rather than a directive, as this ensures speedier implementation once it is approved. And, of course, it is directly and equally applicable to all Member States and there is therefore no likelihood of different definitions or interpretations arising from one Member State to the next. There is no need, for instance, to transpose it into national law, thus avoiding the delays that this can entail.
This is an excellent example of how the EU can add value to the work of Member States that could not possibly be achieved by them working on their own or even together. Nevertheless, it has taken two years for this piece of legislation to reach this stage and I hope therefore that an agreement can be finalised with the Council and that it will be approved at this first-reading stage.
I know that in Ireland we do not produce job vacancy data, but work by the Central Statistics Office is under way. The CSO is highly regarded and it is hoped that, within a year or so, Ireland will be able to participate fully in the system.
I welcome too the proposal to include personal services, farm vacancies etc., employers with fewer than 10 employees, and the nature of the employment contract. I think this is particularly important in view of the growing concern about the casualisation of employment and the fears in some quarters arising from the move towards flexicurity.
I do hope that an agreement can be reached and that we can get on with the job of establishing common statistics right across the European Union.
on behalf of the ALDE Group. - Mr President, first of all I would like to congratulate the rapporteur for his excellent work on this proposal for a regulation on the collection of quarterly statistics on Community job vacancies.
First of all, let me say that high quality, up-to-date and relevant statistics underpin good policy decisions. This is particularly true at EU level, where we are dealing with 27 different countries all trying in this particular context to achieve the Lisbon objectives. Indeed, any help or assistance that can be given to Member States to achieve these objectives - that is to create more and better jobs - in my opinion will be well worth the effort.
I fully support the idea that, while the information required can be compiled by the Member States themselves under this regulation in order to ensure comparability of data, we still need the Commission to coordinate the harmonisation of the statistical information. And I am satisfied in this context that we do need a regulation - rather than a directive - but that the regulation proposed is the minimum required to achieve the desired objectives and does not go beyond that.
I suppose in this context I do not really need to go beyond that except to say that I am particularly pleased to see that we are asking Member States to transmit information on personal care services, residential activities and social work activities without accommodation. This information is hugely important because of the growing number of carers in the EU. The ageing of our population is a major demographic challenge and caring is an essential element of dealing with that challenge. Those of us who are lucky enough to live long enough will be more likely to need care of some sort and this is definitely a growing market for job opportunities within the EU. While most caring work is unpaid and indeed much will remain so, the opportunities for employment in this area will increase. Therefore we need reliable, good quality statistics in order to prepare ourselves to meet the caring aspect of the demographic challenge.
To conclude, as I said earlier, in the overall or global context: high quality, relevant, timely, comparable and coherent information is an extremely valuable tool in good policy formation, provided of course that we as politicians use the information that is provided to us.
on behalf of the UEN Group. - (PL) Mr President, implementation of the Lisbon Agenda as regards the increase in the number of high-quality jobs requires certain tools. One of these is provided by quarterly statistics on job vacancies in the Community. Eurostat has to have a legal basis for collecting data on job vacancies. An unwritten agreement is not enough and does not guarantee comparability and completeness of data.
Now for some specifics. The first amendment means, in practice, an increase in the bureaucratic burden placed on small businesses, but there is an ever-increasing percentage of employees in just such businesses and therefore information about the situation in these businesses is increasingly useful.
I support the second amendment, which includes social partners in the implementation of the regulation.
Amendment 3 tidies up the method for submitting data even when they are provided voluntarily, which makes it vital.
I also support Amendment 17, which guarantees publication of the data, thus creating the possibility of using them to come to practical conclusions.
I would like to congratulate the rapporteur.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I, too, would like to add my voice to those who wish to congratulate the rapporteur and thank him for his report. Like him, I also support the opinion that the compilation of good quality and comparable job vacancy statistics is a European priority. I am equally certain that collecting this statistical data under the auspices of a gentlemen's agreement alone is insufficient, and that it is necessary to adopt a legal act at European level to guarantee the production of harmonised and high-quality statistics across the Member States. Only the Commission can coordinate the necessary harmonisation of statistical information at Community level.
I did advocate the same point of view recently, when expressing my opinion on the proposal for a regulation of the European Parliament and of the Council on Community statistics on public health and health and safety at work. I was also very pleased by the results of the trialogue between the rapporteur, the Commission and the presidency. The ensuing compromise proposals significantly enhanced the quality of the document. Just like the shadow rapporteurs from the other political groups, I, too, was happy to add my signature on behalf of the GUE/NGL.
Among these compromise proposals I would like to highlight in particular the significant contribution of the proposal to include in the statistics data concerning units with fewer than 10 employees, the proposal to distinguish between vacancies for fixed-term and permanent posts, and the proposal to ensure that as many European citizens as possible have access to the data.
Finally, I would like to say that I welcome the definition of the quality assessment criteria because only relevant, exact, updated and comprehensible job vacancy data can help to fight unemployment in the Community.
on behalf of the IND/DEM Group. - Mr President, information on changes in job vacancies to identify labour shortages sounds fine. But surely not just to compile statistics? It must be to enable employers to fill vacancies and for workers to find jobs, both as quickly as possible, hence quarterly.
Currently, national statistics are compiled by Member States themselves and the Commission seems to favour making use of that to set up a common framework under a single European Union regulation, option C. So the EC craze to harmonise converts a simple system into a bureaucratic and time-consuming one.
The real purpose is centralised control. Will we soon see a requirement for employers and jobseekers to consult an EU bureau? Down the road, does it lead to job direction? It certainly leads to a planned European economy, spelling the end of the dream of an increasingly prosperous Europe of full employment and bustling innovation.
In a globalised marketplace, the only way to stay competitive is to stay loose, ready to fill the gap, ready to exploit an opening, ready for anything. Columns of stats on reams of paper or locked on a hard drive do not do that - it is the man or women on the ground suddenly finding the chance and striking quick, before the other fellow. If he wants second place, get employers to browse the stats. While they are doing that, streetwise operators elsewhere are jumping in first thing and cornering the market.
Worse, Amendment No 8 - if adopted - allows the collating agency to reject as inappropriate national figures and substitute figures of their own. Thus they can create a false image to suit the EC centralised controllers, misleading the people. So much for informing the citizen!
Finally, Amendment No 3 encourages the exclusion of agriculture, fishing and forestry from these considerations. Now, why should that be? I do not know much about forestry, but the UK figures for farming and fishing are horrendous. Since 1973, when we joined under the CAP, more British farmers have left the land and more have committed suicide than in any other comparable period in our history. Our fishing fleets, down to about a quarter of 1973 size, are testimony to the devastation caused by the rotten CFP.
No wonder some people want to keep these figures out of pan-EU stats; no need to alarm the citizens is there?
(PL) Mr President, every attempt to streamline the EU is worthy of respect, especially when it concerns the issue of employment. Employment is, I believe, the most crucial link in the social and economic transformation of an integrated Europe. The rapporteur has found a climate of anticipation accompanying this legislative initiative and has imbued his report with a highly accessible and truly interesting format.
The Regulation of the European Parliament and of the Council replaces existing practices, based on a gentlemen's agreement, for the collection of data on job vacancies with a decision to establish a legal framework for this activity. This provides the opportunity to improve the next section of the process of information integration, which, by the way, forms part of the basic European economic indicators. With this there arose the need for a legal basis that would help in the creation of the necessary methodological pillars for summarising the growing collections of data.
This regulation also promises to create another type of benefit. It enables higher standards to be achieved in the quality and comparability of statistics. It will also make it easier to develop effective employment policies based on reliable data, at both national and international level. At the same time it will become possible to monitor the implementation of such policies in individual countries. The governments of the so-called new EU countries have pointed out that, thanks to quarterly statistics, they will have at their disposal a common system of indicators which is essential for monitoring the employment market. They have also noted, with some relief, that the introduction of this regulation will not mean that any additional finances are needed for quarterly data collection.
In the justification for its standpoint as regards this proposal, the Polish Government pointed out that the unification of data at European level, together with monitoring of its quality, should lead to increased knowledge concerning the changing levels of demand for specific qualifications and to more effective monitoring of the situation in the Polish labour market. It will also make it easier for more accurate employment and pay forecasts to be made. Comparability of data at European level will make it possible to evaluate the extent of mismatches in national labour markets against the background of the remaining EU countries. It also has specific practical outcomes as regards the correlation of employment policy with supply and for planning the direction of vocational training for future employees.
(PL) Mr President, I would like to express my support for the proposal for a regulation of the European Parliament and of the Council on quarterly statistics on Community job vacancies. There can be no disagreement over how important it is for these data to be collected systematically and uniformly while fulfilling set standards in all Member States. The value of information collected in this way is undeniable in terms of assessing the situation in the labour market in the European Union, as well as for the functioning of the European Central Bank.
The present situation, where these data are collected on the basis of an unwritten agreement, clearly shows that this method is ineffective and has to be changed. Only with the approval of this regulation, which establishes the same rules for the preparation of high-quality statistics throughout the Community, will it be possible to have an accurate insight into, as well as an analysis of, the factors that combine to create the overall situation and conditions in the labour market.
This regulation does not just oblige Member States to create statistics in accordance with well-defined norms but also helps them in this task, by supplying ready-made tools for this purpose. The unification of this research at European level will help to extend our knowledge of fluctuations in demand for specific jobs in national markets and will enable more accurate employment and pay forecasts to be made.
For these reasons it is vital for a legal document to come into force that, in a clear and transparent manner, will define all the rules regarding the collection of data about job vacancies across the entire Community.
The debate is closed.
The vote will take place at 12 noon on Thursday.